PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/197,157
Filing Date: 20 Nov 2018
Appellant(s): CommScope Technologies LLC



__________________
CommScope Technologies LLC
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07/05/2022.

Every ground of rejection set forth in the Office action dated January 31, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument

Appellant argues, on page 22, that nothing in the language of paragraphs [0027], or [0031] or anywhere else in Berlin teaches scalability "during expansion of the distributed antenna system". The examiner respectfully disagrees. It is noted that that Appellant ignored commenting on Berlin [0064] that discloses “if additional RF communications bands are needed... the RF communications bands of an existing RAU 14 can be expanded by providing the RXUs 160”, thus teaching expansion of the RF communications bands that is considered an expansion of the distributed antenna system because Berlin [0027] discloses “The distributed antenna system may further include one or more remote expansion unit”. Moreover, Berlin [0027] discloses “The RXU module(s) may be configured to increase the output RF power” and Berlin [0031] discloses “The RXU may provide an additional RF communications band or bands “, where increasing the output power and/or providing additional RF bands is also considered as an expansion of the distributed antenna system.
Appellant argues, on page 22, that the word “expansion” in remote expansion unit (RXU) modules of Berlin is not describing something occurring during system expansion, but this is just the name of a device that uses to expand the reach of the system during initial deployment. The examiner respectfully disagrees. The name expresses the utility of the word at any time. There is nothing in Berlin about restricting the use of RXU during initial deployment. As explained above, Berlin as a whole describes a flexible system implementing the remote expansion unit (RXU) modules to add new bands and increase the output power without anytime restriction. Therefore, Berlin teaches the limitation "during expansion of the distributed antenna system". As explained above, adding frequency bands and increasing the output power of the distributed antenna system is considered as system expansion during any time when needed for a person of ordinary skill in the art, and not restricted during initial deployment because of Berlin [0064] “if additional RF communications bands are needed... the RF communications bands of an existing RAU 14 can be expanded ...by providing the RXUs 160”.
Appellant argues, on page 22-23, that it would not be obvious to a person of ordinary skill in the art  on November 20, 2017, to enable scalability "during expansion of the distributed antenna system". The examiner respectfully disagrees. Berlin teaching of adding expansion modules when additional bands are needed, would enable  a person of ordinary skill in the art  on November 20, 2017, to expand the distributed antenna system by adding new expansion modules.
Appellant argues, on page 23, that expansion of a distributed antenna system is not excluded by the teaching of prior art does not result in this feature being obvious to the hypothetical person having ordinary skill. The examiner respectfully disagrees. As explained above, the prior art discloses expansion of a distributed antenna system anytime when additional bands are needed, thus adding expansion modules during system expansion to enable scalability is obvious because adding expansion modules expand the system bands and/or increase the output power.
Appellant argues, on page 23, that the Examiner has not provided clear articulation of why the hypothetical person would have been promoted to make this modification. The examiner respectfully disagrees. The examiner stated the motivation at the conclusion of claim1 rejection as creating additional flexibility of the system. Also, the examiner explained in the previous response to arguments that A person of ordinary skill in the art would utilize Berlin system flexibility to enable scalability during anytime as needed to achieve the predictable result of additional band and increased power.
Appellant argues, on page 24, that the examiner has not provided a clear articulation of the reasons why the claimed invention would have been obvious to the hypothetical person. The examiner respectfully disagrees.     The examiner stated the motivation at the conclusion of claim1 rejection as creating additional flexibility of the system. Also, the examiner explained in the previous response to arguments that A person of ordinary skill in the art would utilize Berlin system flexibility to enable scalability during anytime as needed to achieve the predictable result of additional band and increased power.
Appellant argues, on page 24 last paragraph, that no teaching in the combination of Berlin, Notargiacomo, and Ke references teaches or suggests the features relating to scalability “during expansion of the distributed antenna system”. The examiner respectfully disagrees. As explained above, Berlin teaches this feature, thus claim 1 is obvious over Notargiacomo, Ke, and Berlin.
Appellant argues, on page 25 first paragraph, that dependent claims 2, 4, and 6-7 depend from claim 1 and are not anticipated or rendered obvious by the combination of Notargiacomo, Ke, and Berlin. The examiner respectfully disagrees.  As, explained above, the combination of Notargiacomo, Ke, and Berlin teaches claim 1, thus, dependent claims 2, 4, and 6-7 are not allowed for depending from claim 1.
Appellant argues, on page 26, that nothing in the language of paragraphs [0027], or [0031] or anywhere else in Berlin teaches scalability "during expansion of the distributed antenna system". The examiner respectfully disagrees. It is noted that that Appellant ignored commenting on Berlin [0064] that discloses “if additional RF communications bands are needed... the RF communications bands of an existing RAU 14 can be expanded ...by providing the RXUs 160”, thus teaching expansion of the RF communications bands that is considered an expansion of the distributed antenna system because Berlin [0027] discloses “The distributed antenna system may further include one or more remote expansion unit”. Moreover, Berlin [0027] discloses “The RXU module(s) may be configured to increase the output RF power” and Berlin [0031] discloses “The RXU may provide an additional RF communications band or bands “, where increasing the output power and/or providing additional RF bands is also considered as an expansion of the distributed antenna system.
Appellant argues, on page 26, that the word “expansion” in remote expansion unit (RXU) modules of Berlin is not describing something occurring during system expansion, but this is just the name of a device that uses to expand the reach of the system during initial deployment. The examiner respectfully disagrees. The name expresses the utility of the word at any time. There is nothing in Berlin about restricting the use of RXU during initial deployment. As explained above, Berlin as a whole describes a flexible system implementing the remote expansion unit (RXU) modules to add new bands and increase the output power without anytime restriction. Therefore, Berlin teaches the limitation "during expansion of the distributed antenna system". As explained above, adding frequency bands and increasing the output power of the distributed antenna system is considered as system expansion during any time when needed for a person of ordinary skill in the art, and not restricted during initial deployment because of Berlin [0064] “if additional RF communications bands are needed... the RF communications bands of an existing RAU 14 can be expanded ...by providing the RXUs 160”.
Appellant argues, on page 26, that it would not be obvious to a person of ordinary skill in the art  on November 20, 2017, to enable scalability "during expansion of the distributed antenna system". The examiner respectfully disagrees. Berlin teaching of adding expansion modules when additional bands are needed, would enable  a person of ordinary skill in the art  on November 20, 2017, to expand the distributed antenna system by adding new expansion modules.
Appellant argues, on page 27, that expansion of a distributed antenna system is not excluded by the teaching of prior art does not result in this feature being obvious to the hypothetical person having ordinary skill. The examiner respectfully disagrees. As explained above, the prior art discloses expansion of a distributed antenna system anytime when additional bands are needed, thus adding expansion modules during system expansion to enable scalability is obvious because adding expansion modules expand the system bands and/or increase the output power.
Appellant argues, on page 28, that the examiner has not provided a clear articulation of the reasons why the claimed invention would have been obvious to the hypothetical person. The examiner respectfully disagrees.     The examiner stated the motivation at the conclusion of claim1 rejection as creating additional flexibility of the system. Also, the examiner explained in the previous response to arguments that A person of ordinary skill in the art would utilize Berlin system flexibility to enable scalability during anytime.
Appellant argues, on page 28, that the Examiner has not provided clear articulation of why the hypothetical person would have been promoted to make this modification. The examiner respectfully disagrees. The examiner stated the motivation at the conclusion of claim1 rejection as creating additional flexibility of the system. Also, the examiner explained in the previous response to arguments that A person of ordinary skill in the art would utilize Berlin system flexibility to enable scalability during anytime as needed to achieve the predictable result of additional band and increased power.
Appellant argues, on page 28 last paragraph, that no teaching in the combination of Berlin, Notargiacomo, and Ke references teaches or suggests the features relating to scalability “during expansion of the distributed antenna system”. The examiner respectfully disagrees. As explained above, Berlin teaches this feature, thus claim 1 is obvious over Notargiacomo, Ke, and Berlin.
Appellant argues, on page 28 last paragraph, that dependent claims 9 and 11 depend from claim 8 and are not anticipated or rendered obvious by the combination of Notargiacomo, Ke, and Berlin. The examiner respectfully disagrees.  As, explained above, the combination of Notargiacomo, Ke, and Berlin teaches claim 8, thus, dependent claims 9 and 11 are not allowed for depending from claim 8.
Appellant argues, on page 30, that nothing in the language of paragraphs [0027], or [0031] or anywhere else in Berlin teaches scalability "during expansion of the distributed antenna system". The examiner respectfully disagrees. It is noted that that Appellant ignored commenting on Berlin [0064] that discloses “if additional RF communications bands are needed... the RF communications bands of an existing RAU 14 can be expanded ...by providing the RXUs 160”, thus teaching expansion of the RF communications bands that is considered an expansion of the distributed antenna system because Berlin [0027] discloses “The distributed antenna system may further include one or more remote expansion unit”. Moreover, Berlin [0027] discloses “The RXU module(s) may be configured to increase the output RF power” and Berlin [0031] discloses “The RXU may provide an additional RF communications band or bands “, where increasing the output power and/or providing additional RF bands is also considered as an expansion of the distributed antenna system.
Appellant argues, on page 30, that the word “expansion” in remote expansion unit (RXU) modules of Berlin is not describing something occurring during system expansion, but this is just the name of a device that uses to expand the reach of the system during initial deployment. The examiner respectfully disagrees. The name expresses the utility of the word at any time. There is nothing in Berlin about restricting the use of RXU during initial deployment. As explained above, Berlin as a whole describes a flexible system implementing the remote expansion unit (RXU) modules to add new bands and increase the output power without anytime restriction. Therefore, Berlin teaches the limitation "during expansion of the distributed antenna system". As explained above, adding frequency bands and increasing the output power of the distributed antenna system is considered as system expansion during any time when needed for a person of ordinary skill in the art, and not restricted during initial deployment because of Berlin [0064] “if additional RF communications bands are needed... the RF communications bands of an existing RAU 14 can be expanded ...by providing the RXUs 160”.
Appellant argues, on page 31, that it would not be obvious to a person of ordinary skill in the art  on November 20, 2017, to enable scalability "during expansion of the distributed antenna system". The examiner respectfully disagrees. Berlin teaching of adding expansion modules when additional bands are needed, would enable  a person of ordinary skill in the art  on November 20, 2017, to expand the distributed antenna system by adding new expansion modules.
Appellant argues, on page 31, that expansion of a distributed antenna system is not excluded by the teaching of prior art does not result in this feature being obvious to the hypothetical person having ordinary skill. The examiner respectfully disagrees. As explained above, the prior art discloses expansion of a distributed antenna system anytime when additional bands are needed, thus adding expansion modules during system expansion to enable scalability is obvious because adding expansion modules expand the system bands and/or increase the output power.
Appellant argues, on page 32, that the Examiner has not provided clear articulation of why the hypothetical person would have been promoted to make this modification. The examiner respectfully disagrees. The examiner stated the motivation at the conclusion of claim1 rejection as creating additional flexibility of the system. Also, the examiner explained in the previous response to arguments that A person of ordinary skill in the art would utilize Berlin system flexibility to enable scalability during anytime as needed to achieve the predictable result of additional band and increased power.
Appellant argues, on page 32, that the examiner has not provided a clear articulation of the reasons why the claimed invention would have been obvious to the hypothetical person. The examiner respectfully disagrees.     The examiner stated the motivation at the conclusion of claim1 rejection as creating additional flexibility of the system. Also, the examiner explained in the previous response to arguments that A person of ordinary skill in the art would utilize Berlin system flexibility to enable scalability during anytime as needed to achieve the predictable result of additional band and increased power.
Appellant argues, on page 32 last paragraph, that no teaching in the combination of Berlin, Notargiacomo, and Ke references teaches or suggests the features relating to scalability “during expansion of the distributed antenna system”. The examiner respectfully disagrees. As explained above, Berlin teaches this feature, thus claim 1 is obvious over Notargiacomo, Ke, and Berlin.
Appellant argues, on page 32 last paragraph, that dependent claims 13, and 16-17 depend from claim 12 and are not anticipated or rendered obvious by the combination of Notargiacomo, Ke, and Berlin. The examiner respectfully disagrees.  As, explained above, the combination of Notargiacomo, Ke, and Berlin teaches claim 12, thus, dependent claims 13 and 16-17are not allowed for depending from claim 12.
Appellant argues, on page 34, that nothing in the language of paragraphs [0027], or [0031] or anywhere else in Berlin teaches scalability "during expansion of the distributed antenna system". The examiner respectfully disagrees. It is noted that that Appellant ignored commenting on Berlin [0064] that discloses “if additional RF communications bands are needed... the RF communications bands of an existing RAU 14 can be expanded ...by providing the RXUs 160”, thus teaching expansion of the RF communications bands that is considered an expansion of the distributed antenna system because Berlin [0027] discloses “The distributed antenna system may further include one or more remote expansion unit”. Moreover, Berlin [0027] discloses “The RXU module(s) may be configured to increase the output RF power” and Berlin [0031] discloses “The RXU may provide an additional RF communications band or bands “, where increasing the output power and/or providing additional RF bands is also considered as an expansion of the distributed antenna system.
Appellant argues, on page 34, that the word “expansion” in remote expansion unit (RXU) modules of Berlin is not describing something occurring during system expansion, but this is just the name of a device that uses to expand the reach of the system during initial deployment. The examiner respectfully disagrees. The name expresses the utility of the word at any time. There is nothing in Berlin about restricting the use of RXU during initial deployment. As explained above, Berlin as a whole describes a flexible system implementing the remote expansion unit (RXU) modules to add new bands and increase the output power without anytime restriction. Therefore, Berlin teaches the limitation "during expansion of the distributed antenna system". As explained above, adding frequency bands and increasing the output power of the distributed antenna system is considered as system expansion during any time when needed for a person of ordinary skill in the art, and not restricted during initial deployment because of Berlin [0064] “if additional RF communications bands are needed... the RF communications bands of an existing RAU 14 can be expanded ...by providing the RXUs 160”.
Appellant argues, on page 35, that it would not be obvious to a person of ordinary skill in the art  on November 20, 2017, to enable scalability "during expansion of the distributed antenna system". The examiner respectfully disagrees. Berlin teaching of adding expansion modules when additional bands are needed, would enable  a person of ordinary skill in the art  on November 20, 2017, to expand the distributed antenna system by adding new expansion modules.
Appellant argues, on page 35, that expansion of a distributed antenna system is not excluded by the teaching of prior art does not result in this feature being obvious to the hypothetical person having ordinary skill. The examiner respectfully disagrees. As explained above, the prior art discloses expansion of a distributed antenna system anytime when additional bands are needed, thus adding expansion modules during system expansion to enable scalability is obvious because adding expansion modules expand the system bands and/or increase the output power.
Appellant argues, on pages 35-36, that the Examiner has not provided clear articulation of why the hypothetical person would have been promoted to make this modification. The examiner respectfully disagrees. The examiner stated the motivation at the conclusion of claim1 rejection as creating additional flexibility of the system. Also, the examiner explained in the previous response to arguments that A person of ordinary skill in the art would utilize Berlin system flexibility to enable scalability during anytime as needed to achieve the predictable result of additional band and increased power.
Appellant argues, on page 36, that the examiner has not provided a clear articulation of the reasons why the claimed invention would have been obvious to the hypothetical person. The examiner respectfully disagrees.     The examiner stated the motivation at the conclusion of claim1 rejection as creating additional flexibility of the system. Also, the examiner explained in the previous response to arguments that A person of ordinary skill in the art would utilize Berlin system flexibility to enable scalability during anytime as needed to achieve the predictable result of additional band and increased power.
Appellant argues, on page 36, that no teaching in the combination of Berlin, Notargiacomo, and Ke references teaches or suggests the features relating to scalability “during expansion of the distributed antenna system”. The examiner respectfully disagrees. As explained above, Berlin teaches this feature, thus claim 1 is obvious over Notargiacomo, Ke, and Berlin.
Appellant argues, on page 38, that nothing in the language of paragraphs [0027], or [0031] or anywhere else in Berlin teaches scalability "during expansion of the distributed antenna system". The examiner respectfully disagrees. It is noted that that Appellant ignored commenting on Berlin [0064] that discloses “if additional RF communications bands are needed... the RF communications bands of an existing RAU 14 can be expanded ...by providing the RXUs 160”, thus teaching expansion of the RF communications bands that is considered an expansion of the distributed antenna system because Berlin [0027] discloses “The distributed antenna system may further include one or more remote expansion unit”. Moreover, Berlin [0027] discloses “The RXU module(s) may be configured to increase the output RF power” and Berlin [0031] discloses “The RXU may provide an additional RF communications band or bands “, where increasing the output power and/or providing additional RF bands is also considered as an expansion of the distributed antenna system.
Appellant argues, on page 38, that the word “expansion” in remote expansion unit (RXU) modules of Berlin is not describing something occurring during system expansion, but this is just the name of a device that uses to expand the reach of the system during initial deployment. The examiner respectfully disagrees. The name expresses the utility of the word at any time. There is nothing in Berlin about restricting the use of RXU during initial deployment. As explained above, Berlin as a whole describes a flexible system implementing the remote expansion unit (RXU) modules to add new bands and increase the output power without anytime restriction. Therefore, Berlin teaches the limitation "during expansion of the distributed antenna system". As explained above, adding frequency bands and increasing the output power of the distributed antenna system is considered as system expansion during any time when needed for a person of ordinary skill in the art, and not restricted during initial deployment because of Berlin [0064] “if additional RF communications bands are needed... the RF communications bands of an existing RAU 14 can be expanded ...by providing the RXUs 160”.
Appellant argues, on page 39, that it would not be obvious to a person of ordinary skill in the art  on November 20, 2017, to enable scalability "during expansion of the distributed antenna system". The examiner respectfully disagrees. Berlin teaching of adding expansion modules when additional bands are needed, would enable  a person of ordinary skill in the art  on November 20, 2017, to expand the distributed antenna system by adding new expansion modules.
Appellant argues, on page 39, that expansion of a distributed antenna system is not excluded by the teaching of prior art does not result in this feature being obvious to the hypothetical person having ordinary skill. The examiner respectfully disagrees. As explained above, the prior art discloses expansion of a distributed antenna system anytime when additional bands are needed, thus adding expansion modules during system expansion to enable scalability is obvious because adding expansion modules expand the system bands and/or increase the output power.
Appellant argues, on page 39-40, that the Examiner has not provided clear articulation of why the hypothetical person would have been promoted to make this modification. The examiner respectfully disagrees. The examiner stated the motivation at the conclusion of claim1 rejection as creating additional flexibility of the system. Also, the examiner explained in the previous response to arguments that A person of ordinary skill in the art would utilize Berlin system flexibility to enable scalability during anytime as needed to achieve the predictable result of additional band and increased power.
Appellant argues, on page 40, that the examiner has not provided a clear articulation of the reasons why the claimed invention would have been obvious to the hypothetical person. The examiner respectfully disagrees.     The examiner stated the motivation at the conclusion of claim1 rejection as creating additional flexibility of the system. Also, the examiner explained in the previous response to arguments that A person of ordinary skill in the art would utilize Berlin system flexibility to enable scalability during anytime as needed to achieve the predictable result of additional band and increased power.
Appellant argues, on page 40 last paragraph, that no teaching in the combination of Berlin, Notargiacomo, and Ke references teaches or suggests the features relating to scalability “during expansion of the distributed antenna system”. The examiner respectfully disagrees. As explained above, Berlin teaches this feature, thus claim 1 is obvious over Notargiacomo, Ke, and Berlin.
Appellant argues, on page 41, that dependent claims 3, and 5 depend from claim 1 and are not anticipated or rendered obvious by the combination of Notargiacomo, Ke, and Berlin. The examiner respectfully disagrees.  As, explained above, the combination of Notargiacomo, Ke, and Berlin teaches claim 1, thus, dependent claims 3, and 5 are not allowed for depending from claim 1.
Appellant argues, on page 41, that dependent claim 10 depends from claim 8 and are not anticipated or rendered obvious by the combination of Notargiacomo, Ke, and Berlin. The examiner respectfully disagrees.  As, explained above, the combination of Notargiacomo, Ke, and Berlin teaches claim 8, thus, dependent claim 10 is not allowed for depending from claim 8.
Appellant argues, on page 42, that dependent claim 15 depends from claim 12 and are not anticipated or rendered obvious by the combination of Notargiacomo, Ke, and Berlin. The examiner respectfully disagrees.  As, explained above, the combination of Notargiacomo, Ke, and Berlin teaches claim 12, thus, dependent claim 15 is not allowed for depending from claim 12.
Appellant argues, on page 42, that dependent claim 14 depends from claim 12 and are not anticipated or rendered obvious by the combination of Notargiacomo, Ke, and Berlin. The examiner respectfully disagrees.  As, explained above, the combination of Notargiacomo, Ke, and Berlin teaches claim 12, thus, dependent claim 14 is not allowed for depending from claim 12.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SAID M ELNOUBI/Examiner, Art Unit 2644                                                                                                                                                                                                        
Conferees:
/KATHY W WANG-HURST/Supervisory Patent Examiner, Art Unit 2644   

                                                                                                                                                                                                     /CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.